REESE, J.
This appeal presents the single question of whether an attachment sued out against a defendant within4four months before he is adjudicated a bankrupt is void, or voidable only at the suit of the trustee in bankruptcy, under the provisions of sections 67c and 67f of the bankruptcy act (Act July 1, 1898, c. 541, 30 Stat. 564, 565 [U. S. Comp. St. 1901, pp. 3449, 3450]). The trial court held the attachment void, and upon this question the plaintiff the Bank of Garrison, appeals. The question was decided by the Court of Appeals of the Fourth District in the case of Hutchins et al. v. Cantu, 66 S. W. 138, holding that such attachment was voidable only at the suit of the trustee in bankruptcy. Finding ourselves unable to agree to this conclusion, the question was certified to the Supreme Court, which sustained the holding of the trial court. 131 S. W. 1064. For a full statement of the case, we refer to the opinion of the Supreme Court in answer to the certified question. In accordance with that opinion, there being no other question presented by this appeal, the judgment of the trial court is affirmed. Affirmed.